Title: From Benjamin Franklin to Deborah Franklin, 9 November 1765
From: Franklin, Benjamin
To: Franklin, Deborah


Dear Debby,
London, Nov. 9. 1765
I received yours and Sally’s kind Letters of Sept. 22. and Brother Read’s. Also one from our good Neighbour Thomson, and one from Brother Peter; one from Mr. Hall and one from Mr. Parker: All which I pray you to acknowledge for me, with Thanks, as I find I can not have time to write to them by this Packet. I honour much the Spirit and Courage you show’d, and the prudent Preparations you made in that [Time] of Danger. The [Woman?] deserves a good [House] that [is?] determined [torn] to defend it. I hope that Mr. Hughes [recovers?] from that Illness. [Torn and illegible] and affectionately [to everyone on?] that List [that] you give me, who were so good as to visit you [that] Evening. I shall long remember their Kindn[ess. As] to that pious Presbyterian Countryman of mine [whom you] say sets the People a madding, by telling them [that I] plann’d the Stamp Act, and am endeavo[uring to] bring the Test over to America, I thank him he does not charge me (as they do their God) with having plann’d Adam’s Fall, and the Damnation of Mankind. It might be affirm’d with equal Truth and Modesty. He certainly was intended for a Wise Man; for he has the wisest Look of any Man I know; and if he would only nod and wink, and could but hold his Tongue, he might deceive an Angel. Let us pity and forget him. I am, my dear Girl, Your ever loving Husband
B Franklin
My Love to Sally. Mrs. Stevenson presents her best Respects. Remember me kindly to Nanny.
 
Addressed: To / Mrs Franklin / at / Philadelphia / via New York / per Pacquet / Free B Franklin
